91 Mich. App. 231 (1979)
283 N.W.2d 703
WARREN
v.
MICHIGAN GAS UTILITIES COMPANY
Docket No. 78-1675.
Michigan Court of Appeals.
Decided July 10, 1979.
Sloan, Zarbock, Risdon, Benefiel & Farmer, for plaintiffs.
Rhoades, McKee & Boer (by Michael J. Roberts and Ben T. Liu), for defendant.
Before: R.B. BURNS, P.J., and D.E. HOLBROOK, JR. and B.D. BURDICK,[*] JJ.
R.B. BURNS, P.J.
In this action plaintiffs J.B. Warren and Elvie R. Warren alleged defendant Michigan Gas Utilities Company caused them injury through negligent or wilful and wanton misconduct. *233 A jury returned a verdict of no cause of action in favor of defendant. Plaintiffs appeal, and we affirm.
Plaintiff J.B. Warren was an employee of Woodruff & Sons Construction Company. In 1973, Woodruff & Sons was a contractor on a sewer construction project in the City of Benton Harbor. Defendant had employees on the construction site to assist Woodruff & Sons in locating its gas lines and to supervise construction around the gas lines. On December 14, 1973, Woodruff & Sons unearthed leaking gas pipes. Defendant's employees made some repairs, and Woodruff & Sons backfilled the area. On December 18, 1973, J.B. Warren and a co-worker, Ollie Venters, entered a manhole to do work in the sewer. After three minutes Venters yelled "I smell gas", and an explosion occurred a moment later.
The causes of the explosion were disputed. One of the unearthed pipes was subsequently found to be cracked. Plaintiffs argued that the leaks had been inadequately repaired, and that defendant's employees did not adequately supervise Woodruff & Sons' backfilling around the pipes. Defendant responded that the pipes were adequately repaired, and that Woodruff & Sons improperly backfilled, cracking the pipe, after defendant's employees had left the area. Defendant also asserted that Woodruff & Sons should have tested for gas before sending J.B. Warren into the manhole, and that J.B. Warren triggered the explosion by attempting to light a cigarette.
Plaintiffs made a motion in limine to exclude proof of Woodruff & Sons' negligent failure to test for gas, arguing on the authority of Parks v Starks, 342 Mich. 443; 70 NW2d 805 (1955), that such evidence would not, as a matter of law, *234 establish superseding intervening negligence. Defendant responded that such evidence was admissible to prove that the sole proximate cause of the explosion was Woodruff & Sons' negligence, irrespective of any probative value the evidence might have as an intervening cause. The trial court initially granted plaintiffs' motion, but subsequently reversed itself, holding that Woodruff & Sons' negligent failure to test for gas would create a fact issue for the jury on superseding intervening cause.
Relying again upon Parks, plaintiffs argue on appeal that the trial court erred by admitting evidence of Woodruff & Sons' passive negligence, for such passive negligence, they allege, cannot, as a matter of law, be a superseding intervening cause. Parks, however, not only does not support plaintiffs' argument, but suggests a conclusion that the evidence raised a fact issue on superseding cause, and therefore was relevant.
In Parks, a defendant Grant argued that the negligent failure of other defendants to erect barriers around a hazard negligently created by Grant amounted to superseding intervening cause as a matter of law. Grant had run his automobile into the pillar of a service station canopy, which later collapsed on the plaintiff. The Court held that such intervening passive negligence was not a superseding cause as a matter of law where the other defendants had not assumed a duty which they failed to perform, or had not undertaken to do some act and performed it improperly. The Court also held that the record presented a fact question as to whether the danger was foreseeable and whether plaintiff's injuries were the natural and probable consequences of Grant's negligence.
Assuming that the evidence of intervening passive *235 negligence in the instant case did not, under Parks, establish superseding cause as a matter of law,[1] it does not follow, as plaintiffs suggest, that such evidence did not, therefore, raise a fact issue concerning superseding cause. On the contrary, the Court in Parks concluded that there was a fact issue on proximate causation in that case. The mere fact that evidence of intervening passive negligence does not establish superseding cause as a matter of law does not mean that such evidence cannot establish superseding cause as a matter of fact. Where reasonable men could disagree as to foreseeability of the intervening negligence the issue is one for the jury. Moning v Alfono, 400 Mich. 425, 458; 254 NW2d 759, 774 (1977), Davis v Thornton, 384 Mich. 138; 180 NW2d 11 (1970). In the instant case, as in Parks, the evidence created a fact issue for the jury, and was, therefore, admissible under the rationale advanced by the trial court.
The issue was and is, however, a red herring. Defendant has never argued that Woodruff & Sons' negligent failure to test for gas was a superseding intervening cause. Rather, defendant denied that it was negligent, and sought to establish that the sole proximate causes of the explosion were the negligence of J.B. Warren and Woodruff & Sons. The evidence was relevant when admitted for the purpose advanced by defendant.
For the same reason, plaintiffs' argument that the jury instructions on superseding intervening cause were not sufficiently explicit to prevent jury speculation, see McKine v Sydor, 387 Mich. 82, 89; 194 NW2d 841, 845 (1972), are without merit. The standard jury instructions given by the trial court *236 adequately set forth the law applicable to the factual issues actually raised by the parties. SJI 15.01, 15.02, 15.03, 15.05. Superseding intervening cause was not an issue. Plaintiffs' explicit instruction on superseding negligence would only have drawn the jury's attention to another route of reasoning by which it might find defendant not liable, to plaintiffs' detriment. There was no error.
Plaintiffs also objected to the trial court's instructions on two construction industry safety rules requiring gas detectors and tests in tunnels. MCL 408.717; MSA 17.469(7), repealed, 1974 PA 154, 1964-1965 AACS R 408.2402, R 408.2410. It is plaintiffs' theory that the rules are inapplicable to the determination of Woodruff & Sons' negligence because a sewer is not a tunnel. However, tunnel, in everyday parlance, would encompass the sewer, and the construction industry safety code contains no restrictive definition of tunnel. 1964-1965 AACS R 408.1201, et seq. The rules upon which the trial court instructed are contained in part 14 of the code, entitled "Tunnels". Several rules under part 14 deal specifically with sewers. 1964-1965 AACS R 408.2407, R 408.2408. It thus appears that sewers are types of tunnels, and the trial court properly instructed the jury.
At the conclusion of proofs the trial court granted defendant's motion to amend its answer to allege contributory wilful and wanton misconduct on the part of plaintiff J.B. Warren. GCR 1963, 118.3. Plaintiffs argue in a conclusory manner that the late amendment prejudiced them because they were unable to address the issue through trial preparation, strategy and evidentiary content. However, it appears that the same evidence relied upon by both parties regarding the presence or absence of contributory negligence by J.B. Warren *237 was the evidence relied upon by the parties regarding wilful and wanton misconduct. Aside from conclusory allegations of prejudice, plaintiffs have demonstrated no actual way in which trial preparation, strategy, and presentation of evidence was affected. There was no error.
Plaintiffs also argue that there was not sufficient evidence to raise a jury issue on contributory wilful and wanton misconduct. We disagree. A jury could infer from the evidence presented that plaintiff was aware of the danger of smoking where gas is present, knew gas might be present, but recklessly attempted to light a cigarette anyway. See, e.g., Gibbard v Cursan, 225 Mich. 311, 318-324; 196 N.W. 398, 400-402 (1923), Thone v Nicholson, 84 Mich. App. 538; 269 NW2d 665 (1978).
Plaintiffs argue that an exhibit offered by defendant consisting of 11 pages of specifications on excavating and backfilling contained in a contract between the City of Benton Harbor and Woodruff & Sons should not have been admitted because it violated the spirit of a pretrial order to exchange exhibits where defendant provided plaintiffs with the specifications, but not the rest of the contract. Plaintiffs' argument in essence is that no foundation for admission of the exhibit as having been a part of the contract was established. However, plaintiffs failed to object to the exhibit on the basis of lack of foundation prior to trial as required by the pretrial order. The exhibit was admissible.
Affirmed. Costs to defendant.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  An issue never raised by defendant, and the resolution of which is unnecessary in this appeal.